Citation Nr: 0613362	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  04-11 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for a 
ventral hernia associated with bladder cancer, status post 
radical cystectomy with urinary diversion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from June 1978 to July 
1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO, in pertinent part, granted service 
connection for a ventral hernia as secondary to service-
connected bladder cancer, status post radical cystectomy with 
urinary diversion, and assigned a noncompensable rating 
effective November 1999.

The claim was previously before the Board in August 2005 and 
remanded for issuance of a statement of the case (SOC) 
pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  The SOC was issued in May 2005.   The veteran 
perfected his appeal by filing a timely substantive appeal 
and thus, his claim has been returned to the Board.  
38 C.F.R. §§ 20. 200, 20.202, 20.302(b) (2005).

The August 2005 Board decision also remanded a claim of 
entitlement to an initial compensable evaluation for erectile 
dysfunction with penile implant and left epididymectomy for 
preparation of an SOC.  The SOC was issued in December 2005; 
however, to date the veteran has not filed a substantive 
appeal.  Therefore, the veteran has not perfected an appeal 
as to this issue and it is no longer in appellate status.  
Fenderson v. West, 12 Vet. App. 119, 131 (1999) (holding that 
the veteran failed to perfect his appeal to the Board and, 
hence, the Board did not err when it decided that that issue 
was not on appeal to the Board).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The ventral hernia associated with bladder cancer, status 
post radical cystectomy with urinary diversion, has been 
productive of a small, post-operative ventral hernia, not 
well supported by belt under ordinary conditions, or healed 
ventral hernia or post-operative wounds with weakening of 
abdominal wall and an indication for a supporting belt.  


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The criteria for an initial 20 percent evaluation for 
ventral hernia associated with bladder cancer, status post 
radical cystectomy with urinary diversion, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.20, 4.114, Diagnostic Code 7339 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA, enacted on November 9, 2000, emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in   September 2003 prior to the initial 
decision on the original claim for service connection in July 
2004.  Therefore, the timing requirement of the original VCAA 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.  

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The Board notes the veteran's claim originated as a request 
for compensation under 38 U.S.C.A. § 1151 for a ventral 
hernia as a result of the bladder cancer, status post radical 
cystectomy with urinary diversion.  The RO specifically 
informed the veteran in the September 2003 letter as to what 
kinds of evidence was needed to substantiate his original 
claim of entitlement to service connection for ventral 
hernia.  The veteran was informed that evidence towards 
substantiating his claim under 38 U.S.C.A. § 1151 would be 
evidence of: (1) additional disability or death not the 
result of the veteran's willful misconduct; (2) additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical, surgical 
treatment, or examination; and (3) the cause of such 
disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similarly instance of 
fault on part of VA in furnishing the hospital care, medical 
or surgical treatment, or examination or an event not 
reasonably foreseeable or the disability or death was 
proximately cause by the provision of training and 
rehabilitation service by the Secretary as part of an 
approved rehabilitation program under chapter 31. 

As noted above, the September 2003 VCAA notice was properly 
tailored to the application for service-connected benefits.  
The Board notes that VA benefits were awarded on a different 
basis than under 38 U.S.C.A. § 1151, i.e., the RO awarded 
service connection for the ventral hernia as secondary to the 
bladder cancer, status post radical cystectomy with urinary 
diversion, in the July 2004 rating decision and assigned an 
initial noncompensable valuation effective November 1999.  
Therefore, the section 5103(a) notice served its purpose, and 
its application is no longer required because the original 
claim has been "substantiated."  See Dingess v. Nicholson, 
No. 01-1917, slip op. at 19 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. O2-1506).   

In the veteran's September 2004 notice of disagreement (NOD), 
he took issue with the initial noncompensable rating assigned 
for his ventral hernia, and he is presumed to be seeking the 
maximum benefit available under the law.  Id; See also AB v. 
Brown, 6 Vet. App. 35 (1993).  Therefore, VA is required 
under 38 U.S.C.A. §§ 5103A and 7105(d), to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.   

As in the instant case, a claimant may disagree with the 
assigned rating by filing an NOD.  Under 38 U.S.C.A. § 7105, 
"where the claimant...files [a timely NOD] with the decision 
of the [RO], the [RO] will take such development or review 
action as it deems proper under the provisions of regulations 
not inconsistent with this title.  If such action does not 
resolve the disagreement... the [RO] shall prepare a[n 
statement of the case (SOC)]."  38 U.S.C.A. § 7105(d)(1).  

The RO properly issued a May 2005 SOC, which contained the 
pertinent criteria for establishing a higher initial rating, 
the new issue.  The SOC included: (1) a summary of the 
evidence in the case pertinent to the issue with which 
disagreement has been expressed; (2) a citation to pertinent 
laws and regulations and a discussion of how such laws and 
regulations affected the agency's decision; and (3) the 
decision on the issue and a summary of the reasons for such 
decision.  The Board specifically notes the SOC set forth the 
relevant diagnostic code (DC) for a post-operative ventral 
hernia (38 C.F.R. § 4.114, DC 7339 (1999)), and included a 
description of the rating formula for all possible schedular 
ratings from 0% to 100%.  In a letter accompanying the May 
2005 SOC, the veteran was notified how to appeal the decision 
on his claim.  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b), and continued to assist the veteran under section 
5103A, by informing him of what was necessary to achieve a 
higher initial rating for his service-connected ventral 
hernia.  Dingess, slip op at. 23-24.  

Moreover, an additional VCAA letter was sent to the veteran 
in July 2005, which notified the veteran that in order to 
establish entitlement to an increased rating for his service-
connected ventral hernia, the evidence must show that his 
disability had increased in severity.  In the July 2005 
letter, the veteran was specifically informed of the "fourth 
element," i.e., to provide any evidence in his possession 
that pertained to the claim.  Thus, the Board finds that he 
was fully notified of the need to give to VA any evidence 
pertaining to his claim.  

Though the July 2005 letter was sent after the July 2004 
rating decision, which granted service connection for the 
ventral hernia, the "essential fairness" of the 
adjudication was not affected by that late notice as the 
veteran has had a meaningful opportunity to participate 
effectively in VA's processing of his claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess, slip op at. 21-22. 

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error.  

Service medical and personnel records, an April 2004 report 
of VA examination, records from the Social Security 
Administration, and VA outpatient treatment records have been 
obtained in support of the claim on appeal.  Additional VA 
outpatient treatment records dated in 2005 were associated 
with the claims folder after the May 2005 SOC was issued.  
However, there are considered duplicative of the evidence 
already of record and thus, not pertinent to the claim 
currently on appeal.  Therefore, a remand for preparation of 
a supplemental statement of the case is not necessary.  The 
Board notes the records were considered in a December 2005 
SOC for a claim not currently on appeal. 

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).  

Analysis

The veteran contends that his service-connected ventral 
hernia warrants a compensable rating due to such symptoms as 
chronic abdominal pain and an inability to undergo further 
surgeries to remove the recurrent ventral hernia.  

Service connection for a ventral hernia as secondary to the 
bladder cancer, status post radical cystectomy with urinary 
diversion, was awarded in a July 2004 rating decision.  A 
noncompensable rating was assigned effective November 1999.  
The veteran disagreed with the initial noncompensable rating 
and initiated the instant appeal.  As such, the severity of 
the disability at issue is to be considered during the entire 
period from the initial assignment of the noncompensable 
disability rating to the present time.  See Fenderson, 12 
Vet. App. at 125-126.

The veteran's ventral hernia is currently rated as 
noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7339, 
for healed, post-operative wounds with no disability and a 
belt not indicated.  A 20 percent rating is assigned for a 
small, post-operative ventral hernia, not well supported by 
belt under ordinary conditions, or healed ventral hernia or 
post-operative wounds with weakening of abdominal wall and an 
indication for a supporting belt.  38 C.F.R. § 4.114.

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to service medical records; 
statements of the veteran; an April 2004 report of VA 
examination, and VA outpatient treatment and hospitalization 
records dated between 1983 and 2005.  Having carefully 
considered the veteran's contentions in light of the evidence 
of record and the applicable law, the Board finds that the 
weight of such evidence is in approximate balance and will 
grant an initial 20 percent rating for the ventral hernia.  
38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 
(1993) (Observing that under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the claimant shall 
prevail upon the issue).

The evidence indicates that the veteran underwent his first 
ventral hernia repair in January 1996.  In February 1996, 
there was an erythematous area around the left aspect of the 
ventral hernia incision.  The wound infection was drained and 
treated.  A computerized tomography (CT) scan of the abdomen 
dated in April 1996 revealed the presence of a ventral 
hernia.  An additional ventral hernia repair was performed in 
September 1996.  A ventral hernia repair with mesh was 
performed in February 1997.  Re-exploration of the ventral 
hernia with reinforced mesh to the anterior rectus fascia was 
performed in March 1997.  A subsequent ventral hernia repair 
was performed in August 1997.  

VA outpatient treatment records dated in 1998 and 1999 
indicate the veteran complained of abdominal pain associated 
with the ventral hernia.  The ventral hernia was noted to be 
recurrent during this time period.  An entry dated in October 
2002 revealed the veteran had pain associated with his 
ventral hernia but given the hostility of the abdomen, the 
examiner was "loathe to enter [the veteran's] abdomen 
again."

The veteran was afforded a VA genitourinary examination in 
April 2004.  The examiner noted the last ventral hernia 
repair was performed in 1997.  The veteran complained of 
intermittent pain associated with the ventral hernia.  A 
small ventral hernia was noted when the veteran lay down or 
sat up.  It was not considered extensive as it did not 
protrude more than one inch and reduced spontaneously as soon 
as the veteran was in a new position.  The examiner diagnosed 
the veteran with recurrent ventral hernias.  There was no 
evidence of any resulting intestinal obstructions.

The veteran has indicated that he was given a supporting belt 
to wear for his recurrent ventral hernia; however, it did not 
alleviate his symptoms so he discontinued its use.  The 
record further indicates the veteran has been prescribed a 
fentanyl patch and Percocet for his chronic pain.

The Board finds that the initial noncompensable rating is 
inadequate to compensate the veteran for the nature and 
severity of the veteran's ventral hernia, to include the 
complaints of residual pain, multiple surgical repairs 
between 1996 and 1997, and the continued presence of what has 
been deemed as an inoperable ventral hernia.  Though the 
veteran does not meet all the diagnostic criteria for a 20 
percent rating, when there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

Further, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The 
mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, the Board is of the opinion that this point has been 
attained.  Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany, 9 Vet. App. at 519; 
Brown, 5 Vet. App. at 421.  

The current medical evidence, as previously discussed, 
approximates findings consistent with no more than an initial 
20 percent disability evaluation for the ventral hernia as 
there is no objective medical evidence of record of a large, 
post-operative ventral hernia, not well supported by a belt 
under ordinary conditions, to warrant an initial 40 percent 
rating.  38 C.F.R. § 4.114, DC 7339.  As noted above, the 
ventral hernia was classified as small and readily reducible 
upon VA examination in April 2004.

The Board has also considered rating the veteran's service-
connected ventral hernia under a different Diagnostic Code, 
but finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In 
addition, the Board concludes that there is no basis for 
assignment of an evaluation other than that noted above to 
include a "staged" rating.  See Fenderson, 12 Vet. App. at 
125-126.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

The Board is not precluded from affirming an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1) or from reaching such 
conclusion on its own.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In the veteran's case at hand, the Board notes that 
while the RO provided the criteria and obviously considered 
them, it did not grant compensation benefits on this basis.  

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board 
does not find the veteran's disability picture to be unusual 
or exceptional in nature as to warrant referral of his case 
to the Director or the Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the last ventral hernia repair was performed 
in 1997.  While the veteran has been hospitalized since 1999 
for abdominal pain, it has not been solely for pain 
associated with the ventral hernia, but other non-service 
connected disorders to include, duodenitis, small bowel 
obstruction, hiatal hernia, adhesions, and reflux 
esophagitis.  There is no evidence that the post-operative 
ventral hernia by itself markedly interfered with employment.  
The Board also notes that a claim for a total disability 
rating due to service-connected disabilities is pending 
before the RO.  The newly assigned initial 20 percent rating 
adequately compensates the veteran for the nature and extent 
of severity of his ventral hernia.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this matter.


ORDER

Entitlement to an initial 20 percent disability evaluation 
for a ventral hernia associated with bladder cancer, status 
post radical cystectomy with urinary diversion, is granted 
subject to the controlling regulations governing monetary 
awards.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


